Opinion filed March 18,
2010
 
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                           No. 11-10-00049-CR 
                                                     __________
 
                                   IN
RE BERNARD WASHINGTON

 
                                         Original
Mandamus Proceeding
 

 
M
E M O R A N D U M   O P I N I O N
            Relator,
Bernard Washington, has filed a pro se petition for writ of mandamus.  In Trial
Court Cause No. 07-6704, the jury convicted Washington of two counts of assault
on a public servant.   The jury assessed his punishment at confinement for ten
years for the first count and five years for the second count.  The trial court
imposed one sentence of fifteen years in its written judgment.  Relator asserts
in his petition for writ of mandamus that the trial court erroneously stacked
his five- and ten-year sentences to arrive at the fifteen-year sentence.  In
relator’s direct appeal from his convictions in Cause No. 07-6704, we modified
the trial court’s judgment to reflect that the trial court imposed a ten-year
sentence for the first count and a five-year sentence for the second count.  See
Washington v. State, No. 11-08-00250-CR, 2009 WL 1912763, at *2 (Tex.
App.—Eastland July 2, 2009, pet. ref’d) (mem. op., not designated for
publication). Therefore, relator’s assertion is moot.
 
            Relator
also asserts that he is entitled to receive additional credit on his sentence
for the time he served in jail during his appeal of the convictions in Cause
No. 07-6704.  Relator was an inmate in the Institutional Division of the Texas
Department of Criminal Justice when he committed the offenses involved in Cause
No. 07-6704.  Under Article 42.08(b) of the Code of Criminal Procedure and the
terms of the trial court’s judgment in Cause No. 07-6704, relator’s sentences
in Cause No. 07-6704 will not begin to run until he completes the sentence
he was serving at the time he committed the offenses in Cause No. 07-6704.  See
Tex. Code Crim. Proc. Ann. art.
42.08(b) (Vernon Supp. 2009).  Therefore, relator is not entitled to additional
credit for time served.
            We
deny relator’s request for mandamus relief.
 
                                                                                    
                                                                                                TERRY
McCALL
                                                                                                JUSTICE
 
March 18, 2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.